DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20, 22-31, and 43-55 are pending in this Office Action.
Claims 20, 22-31, and 54 are elected without traverse.
Claims 43-53 and 55 are withdrawn from consideration.
Claims 20, 22-31, and 54 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figures 1-6. Elements in Figures 1-6 do not include proper labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 20, 22-31, and 54, drawn to initiating communication of information with a cell of a radio access system while a communication device is in an intermediate radio resource control state, H04W76/27.
Group II: claim(s) 43-53 and 55, drawn to receiving from a communication device security credential information, H04L9/3242.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of determining of a cell reselection, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ozturk et al. (Pub. No.: US 2016/0135247, hereinafter, “Ozturk”).  
The technical feature of determining of a cell reselection was known in the art at the time of the effective filing.
Ozturk discloses, in paragraph [0029], “the UE should perform cell reselection to a second base station ….”

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 43-53 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions II, there being no allowable generic or linking claim. Election was made in the reply filed on 06/27/2022. 
Applicant’s election of group/invention I without traverse in the reply filed on 06/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22-31, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “determine a cell reselection at the communication device in an intermediate radio resource control state where the communication device is inactive but connected to a radio access system; subsequent to the determining, initiate communication of security credential information with the reselected cell of the radio access system while the communication device is in the intermediate radio resource control state; and communicate with the reselected cell based on a security configuration according to the security credential information” of claim(s) 20 and 54. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities.. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 22-26, 29-31, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (Pub. No.: US 2016/0135247, hereinafter, “Ozturk”) in view of Smith et al. (Pub. No.: US 2014/0357285, hereinafter, “Smith”).
Claims 20, 54. Ozturk teaches:
A communication device comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the communication device to at least perform: determine a cell reselection at the communication device in an intermediate radio resource control state where the communication device is inactive but connected to a radio access system; – in paragraphs [0056], [0075]-[0078] (A base station may move UEs from the semi-connected state to the idle state after expiration of a timer, which may be longer than the typical inactivity timer for transitioning UEs from the connected state to the idle state. A UE 115 served by a first base station 105 but not in the connected state expects to receive paging from the first base station 105 and to re-establish the RRC connection with the first base station 105 upon being paged or if the UE has MO data to send. Even though the UE 115 remains served by the first base station 105, in various examples paging may be received from a different base station (e.g., a second base station 105 in the same tracking area), and the UE 115 may switch to being served by the second base station 105 upon receiving the paging message. Thus, the UE 115 can still be served by a base station 105 while transitioning between various EPS connection management (ECM) states.)
subsequent to the determining, initiate communication of security credential information with the reselected cell of the radio access system while the communication device is in the intermediate radio resource control state; and – in paragraph [0082]-[0085] (If the base station 105-a is connected to multiple MMEs 220, the base station selects a suitable MME 220-a for the UE and performs authentication of the UE 115-a (e.g., via the HSS, etc.). The base station 105-a then initiates the dedicated radio bearer setup procedure 320, which may include sending an initial UE message 321 (e.g., attach message), which may include an NAS security key and registers the UE 115-a for services. The base station 105-a performs security authentication for the UE 115-a including sending a security mode command 323 and receiving a security mode complete message 324. The base station 105-a sends an RRC connection reconfiguration message 325, which may include identification information for the UE (e.g., cell radio network temporary identifier (C-RNTI), etc.), radio resource information, and information for communication by the UE via bearers of the session. The UE acknowledges the RRC reconfiguration with RRC connection reconfiguration complete message 326.)

Ozturk does not explicitly teach:
communicate with the reselected cell based on a security configuration according to the security credential information.
However, Smith teaches:
communicate with the reselected cell based on a security configuration according to the security credential information. – in paragraph [0302] (Once the wireless device selects the appropriate cell site and before it enters an idle mode, the wireless device may need to be authenticated by the system on which it is camping. The selected network requires validation and authentication of the wireless device to ensure that the device possesses the required permissions to access the network.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk with Smith to include communicate with the reselected cell based on a security configuration according to the security credential information, as taught by Smith, in paragraph [0002], to dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.

Claim 22. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).
Ozturk teaches:
wherein the security configuration used for the communication with the selected cell comprises a security configuration used by the communication device for the communication with an old cell, the communication device being configured to inform the selected cell of the security configuration used for the communication and/or the old cell. – in paragraphs [0126], [0127] (The eNB key (KeNB) may be kept throughout several cycles of semi-connected state operation, and may be transferred between base stations 105 for semi-connected state mobility procedures. UEs 115 may perform security verification upon an initial data transfer when transitioning from the semi-connected state to the connected state.)

Claim 23. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).
Ozturk teaches:
configured to operate in a radio access system comprising a 4th or 5th generation radio access network (RAN) according to 3GPP specifications, and wherein the intermediate radio resource control state comprises a configurable radio resource control (RRC) state defined between RRC idle and RRC connected states according to the 3GPP specifications. – in paragraphs [0074]-[0076] (A UE 115 is considered to be connected for communication via the E-UTRAN 205 when an RRC connection has been established with a base station 105. If no RRC connection is established, the UE 115 is considered to not be connected. Generally ECM states defined for the UEs 115 may follow from the RRC connection status. A UE 115 may be considered to be in an idle state (e.g., RRC IDLE) when no RRC connection is established. In the idle state, the UE 115 may monitor system information, perform neighbor cell measurements and cell selection/reselection, and the like. Thus, mobility in the idle state may be UE controlled.)

Claim 24. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).
Ozturk teaches:
configured to perform operation in relation of handover of the communication device from an old cell to a new cell associated with an eNodeB (eNB) and/or from an old cell provided by a first eNB to a new cell provided by a second eNB. – in paragraph [0081] (The UE 115-a may continue to be served by the base station 105-a until the UE 115-a performs a base station reselection process, the base station 105-a or the UE 115-a triggers a handover to another base station 105, the UE 115-a experiences a radio link failure condition with the base station 105-a, or some other condition that triggers a disconnection from the network.)

Claim 25. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).

Smith further teaches:
configured to initiate said communication of the security credential information immediately after the determining of the cell reselection. – in paragraph [0302] (Once the wireless device selects the appropriate cell site and before it enters an idle mode, the wireless device may need to be authenticated by the system on which it is camping. The selected network requires validation and authentication of the wireless device to ensure that the device possesses the required permissions to access the network.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk with Smith to include configured to initiate said communication of the security credential information immediately after the determining of the cell reselection, as taught by Smith, in paragraph [0002], to dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.

Claim 26. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).

Smith further teaches:
configured to perform a deferred security credential update after the determining of the cell reselection. – in paragraph [0302] (Once the wireless device selects the appropriate cell site and before it enters an idle mode, the wireless device may need to be authenticated by the system on which it is camping. The selected network requires validation and authentication of the wireless device to ensure that the device possesses the required permissions to access the network.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk with Smith to include configured to perform a deferred security credential update after the determining of the cell reselection, as taught by Smith, in paragraph [0002], to dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.

Claim 29. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).

Smith further teaches:
configured to communicate a cell update request with a cause value indicating a need for a security update. – in paragraph [0302] (Once the wireless device selects the appropriate cell site and before it enters an idle mode, the wireless device may need to be authenticated by the system on which it is camping. The selected network requires validation and authentication of the wireless device to ensure that the device possesses the required permissions to access the network.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk with Smith to include configured to communicate a cell update request with a cause value indicating a need for a security update, as taught by Smith, in paragraph [0002], to dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.

Claim 30. Combination of Ozturk and Smith teaches The communication device according to claim 29 – refer to the indicated claim for reference(s).

Smith further teaches:
being further configured to communicate, in the cell update request, an indication of an old cell for which the communication device has a security configuration and/or of an existing security configuration. – in paragraph [0302] (Once the wireless device selects the appropriate cell site and before it enters an idle mode, the wireless device may need to be authenticated by the system on which it is camping. The selected network requires validation and authentication of the wireless device to ensure that the device possesses the required permissions to access the network.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk with Smith to include being further configured to communicate, in the cell update request, an indication of an old cell for which the communication device has a security configuration and/or of an existing security configuration, as taught by Smith, in paragraph [0002], to dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.

Claim 31. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).

Smith further teaches:
configured to, subsequent to said determining of the cell reselection, request for an update of security configuration while the existing security configuration is used for securing communications. – in paragraph [0302] (Once the wireless device selects the appropriate cell site and before it enters an idle mode, the wireless device may need to be authenticated by the system on which it is camping. The selected network requires validation and authentication of the wireless device to ensure that the device possesses the required permissions to access the network.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk with Smith to include configured to, subsequent to said determining of the cell reselection, request for an update of security configuration while the existing security configuration is used for securing communications, as taught by Smith, in paragraph [0002], to dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (Pub. No.: US 2016/0135247, hereinafter, “Ozturk”) in view of Smith et al. (Pub. No.: US 2014/0357285, hereinafter, “Smith”), and further in view of Xu et al. (Pub. No.: US 2011/0077010, hereinafter, “Xu”).
Claim 27. Combination of Ozturk and Smith teaches The communication device according to claim 26 – refer to the indicated claim for reference(s).

Combination of Ozturk and Smith does not explicitly teach:
configured to wait, after the determination of the cell reselection, until there is data to be transmitted to a new cell, signal an indication to the new cell that an existing security configuration with an old cell is to be used and use the existing security configuration for securing communications with the new cell, receive security update information from the new cell, and update the security configuration accordingly.
However, Xu teaches:
configured to wait, after the determination of the cell reselection, until there is data to be transmitted to a new cell, signal an indication to the new cell that an existing security configuration with an old cell is to be used and use the existing security configuration for securing communications with the new cell, receive security update information from the new cell, and update the security configuration accordingly. – in paragraph [0042] (When a User Equipment (UE) encounters the RLF in the first cell controlled by the evolved base station and selects the second cell controlled by the second evolved base station to re-establish a radio link, the authentication is performed for the UE or the cell in which the UE encounters the RLF by sending the authentication information. Thus, even when there are two or more neighbor cells having the same Physical Cell Identifier (PCI), the cell in which the UE encounters the RLF can be determined correctly, thus enhancing the self-optimization effect, and improving the network performance.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk and Smith with Xu to include configured to wait, after the determination of the cell reselection, until there is data to be transmitted to a new cell, signal an indication to the new cell that an existing security configuration with an old cell is to be used and use the existing security configuration for securing communications with the new cell, receive security update information from the new cell, and update the security configuration accordingly, as taught by Xu, in paragraph [0020], to  adjust a mobile parameter, so as to enhance the self-optimization effect, thus to improve network performance.

Claim 28. Combination of Ozturk and Smith teaches The communication device according to claim 20 – refer to the indicated claim for reference(s).

Combination of Ozturk and Smith does not explicitly teach:
configured to use a message authentication code for integrity (MAC-l) vector computed based on security credentials used by the communication device before the reselection for communication of security credential information.
However, Xu teaches:
configured to use a message authentication code for integrity (MAC-l) vector computed based on security credentials used by the communication device before the reselection for communication of security credential information. – in paragraph [0063] (Every eNB that receives the RLF report calculates the MAC-I from the security related parameter of the cell x, as well as the cell 2 identity ECI, the CRNTI of the UE in the first cell, and the PCI of cell 1 being contained in the RLF report.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ozturk and Smith with Xu to include configured to use a message authentication code for integrity (MAC-l) vector computed based on security credentials used by the communication device before the reselection for communication of security credential information, as taught by Xu, in paragraph [0020], to  adjust a mobile parameter, so as to enhance the self-optimization effect, thus to improve network performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449